The Indiana Supreme Court Disciplinary Commission filed a “Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause,” advising that Respondent was disciplined by the State of Illinois and requesting, pursuant to Indiana Admission and Discipline Rule 23(28), that reciprocal discipline be imposed in this state. On March 13, 2014, this Court issued an “Order to Show Cause,” to which Respondent has not responded.
Respondent was admitted to practice law in Indiana and in Illinois. On January 17, 2014, the Supreme Court of Illinois found Respondent’s conduct violated that jurisdiction’s rules of professional conduct. For this misconduct, Respondent was suspended from the practice of law in Illinois for three years until further order of the court.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(28)(c), of any reason why reciprocal discipline should not issue in this state.
Being duly advised, the Court orders Respondent suspended indefinitely from the practice of law in this state as of the date of this order. Respondent is already under indefinite suspension in Indiana for noncooperation pursuant to an order entered in Cause No. 53S00-1212-DI-707, as well as suspension for noncompliance with this state’s continuing legal education (“CLE”) requirements. Respondent is ordered to fulfill the continuing duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed against Respondent.
If Respondent is reinstated to practice in Illinois Respondent may file a “Motion for Reinstatement” pursuant to and in full compliance with Admission and Discipline Rule 23(28)(e), provided there is no other suspension order in effect at the time, including Respondent’s current noncooperation and CLE noncompliance suspension orders.
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent’s attorney, to the Indiana Supreme Court Disciplinary Commission, to the Supreme Court of Illinois, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.
All Justices concur.